Citation Nr: 0211865	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-12 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that the appellant did not have 
the requisite military service to establish eligibility for 
VA benefits.  A hearing was held at the RO in February 2000, 
and before the undersigned member of the Board in Washington, 
D.C. in May 2001.  In July 2001, this matter was remanded by 
the Board to the RO for further development. 


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant did not have qualifying service for VA 
benefits.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 3.203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations were adopted to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board has reviewed the facts of this case in light of the 
new VCAA regulations, and is satisfied that VA has made all 
reasonable efforts to assist the appellant in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  The record 
reflects that the appellant was sent a letter in August 2001 
which explained, among other things, the VCAA and what 
evidence was needed to substantiate his claim.  Further, the 
Board concludes that the discussions in the RO's September 
1999 letter of denial, and a Statement of the Case and 
Supplemental Statement of the Case noted below, have informed 
him adequately of the information and evidence needed to 
substantiate his claim and of the applicable regulations.

With regard to the duty to assist, the Board also finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  Specifically, the RO has attempted 
to verify the appellant's service by requesting certification 
from ARPERCEN on three separate occasions, once pursuant to 
the July 2001 Board remand after additional development was 
undertaken.


The sole question before the Board is whether the appellant 
has established threshold eligibility for VA benefits.  He 
claims to have served in the Commonwealth Army of the 
Philippines inducted into the United States Armed Forces in 
the Far East (USAFFE), and seeks entitlement to service 
connection for the residuals of a gunshot wound to the left 
leg.  Eligibility for VA compensation benefits generally 
requires an initial showing that the claimant is a veteran 
and that he or she has a disability the result of an injury 
suffered or disease contracted during active service.  

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2001).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (2001).  

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except those inducted between October 6, 
1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.8(c)-(d) (2001).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.9(a)-(d) (2001).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (2001).  The United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

The RO has determined that the appellant does not meet the 
basic eligibility requirements for VA benefits, based on 
service department findings that he has no service as a 
member of the Philippine Commonwealth Army.  In August 1999 
and July 2000, ARPERCEN certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  In March 2000, the RO issued to 
the appellant a Statement of the Case informing him of its 
denial of his claim on the ground that he had no legal 
entitlement to VA benefits, based on ARPERCEN'S certification 
that he did not have the requisite service.  Subsequent to 
additional development of the claim pursuant to the July 2001 
Board remand, the RO issued a Supplemental Statements of the 
Case to the same effect in June 2002.

In the July 2001 remand, the Board noted with interest a 
certificate submitted by the appellant, dated April 1947, 
which indicated that the appellant was issued a National 
Service Life Insurance (NSLI) Certificate by the VA.  
Further, during the May 2001 Travel Board hearing, reference 
was made to this certificate, and another document titled 
"United States of America Veterans Administration, Washington 
DC, National Service Life Insurance," with an effective date 
of February 28, 1942.  Copies of this and other insurance 
certificates have been associated with the record.  

The Board noted that the fact that the appellant had a 
document showing that he has received NSLI tended to indicate 
that, at some time in the past, a determination was made that 
the appellant was entitled to receive this insurance, and 
that it seemed likely that documents relating to this 
determination would be material to the outcome of this case.  
However, subsequent to additional development undertaken 
pursuant to the Board remand (which included some of the 
above-mentioned insurance certificates and Philippine Army 
records) ARPERCEN, in February 2002, again certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

Again, in cases for VA benefits where the requisite veteran 
status is at issue, the relevant question is whether the 
claimant has qualifying service under Title 38 of the United 
States Code and the regulations promulgated pursuant thereto.  
See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  
Where service department certification is required, see 38 
C.F.R. § 3.203(c), the service department's decision on such 
matters is conclusive and binding on the VA.  Duro, 2 Vet. 
App. at 532 (1992).  Thus, if the United States service 
department refuses to verify the applicant's claimed service, 
the applicant's only recourse lies within the relevant 
service department, not the VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. §§ 3.9 and 3.203, claimants, 
including Philippine claimants, are not eligible for 
veterans' benefits unless a United States service department 
documents or certifies their service.  Soria, 118 F. 3d at 
749.

The Board sympathizes with the appellant, however, in the 
instant case, the service department has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The Board is 
bound by the finding of the service department, and thus 
finds that the appellant did not have recognized service so 
as to confer eligibility for VA benefits.  Since the law 
pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Basic eligibility for VA benefits is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

